     Case  3:20-cv-01035-SI
                                    Document
                                                                 94   Filed 07/28/20   Page 1 of 5




              Matthew Borden, admitted pro hac vice
              borden@braunhagey.com
              J. Noah Hagey, admitted pro hac vice
              hagey@braunhagey.com
              Athul K. Acharya, OSB No. 152436
              acharya@braunhagey.com
              Gunnar K. Martz, admitted pro hac vice
              martz@braunhagey.com
              BRAUNHAGEY & BORDEN LLP
              351 California Street, Tenth Floor
              San Francisco, CA 94104
              Telephone: (415) 599-0210
              Kelly K. Simon, OSB No. 154213
              ksimon@aclu-or.org
              AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
              P.O. Box 40585
              Portland, OR 97240
              Telephone: (503) 227-6928
              Attorneys for Plaintiffs


                                               UNITED STATES DISTRICT COURT

                                                     DISTRICT OF OREGON

                                                      PORTLAND DIVISION

              INDEX NEWSPAPERS LLC, a Washington                  Case No. 3:20-cv-1035-SI
              limited-liability company, dba PORTLAND
              MERCURY; DOUG BROWN; BRIAN
              CONLEY; SAM GEHRKE; MATHIEU                         DECLARATION OF KAT MAHONEY
              LEWIS-ROLLAND; KAT MAHONEY;                         REGARDING EVENTS OF JULY 23-25,
              SERGIO OLMOS; JOHN RUDOFF;                          2020
              ALEX MILAN TRACY; TUCK
              WOODSTOCK; JUSTIN YAU; and those
              similarly situated,
                                 Plaintiffs,
                          v.
              CITY OF PORTLAND, a municipal
              corporation; JOHN DOES 1-60, officers of
              Portland Police Bureau and other agencies
              working in concert; U.S. DEPARTMENT OF
              HOMELAND SECURITY; and U.S.
              MARSHALS SERVICE,
                                 Defendants.


              PAGE 1           DECLARATION OF KAT MAHONEY RE: JULY 23-25, 2020
     Case  3:20-cv-01035-SI
                                    Document
                                                                 94      Filed 07/28/20     Page 2 of 5




                          I, Kat Mahoney, declare:

                          1.     I am an Oregon resident who lives in the City of Portland. I am an independent

              attorney and unpaid legal observer, a role that I have served in since 2017. I have attended the

              Portland protests nearly every night for the purpose of documenting police interaction with

              protesters. If called as a witness, I could and would testify competently to the facts below.

                          2.     I wear a blue ACLU vest that clearly identifies me as a legal observer.

                          3.     On the night of July 23 and into July 24, 2020, I was attending the protests in

              downtown Portland as a legal observer. I was there with a fellow legal observer, Rachelle

              Collins.

                          4.     At around 12:45 a.m., I was on SW 3rd Avenue facing the federal courthouse.

              Federal agents began aggressively firing through the fence at protesters on the other side. As they

              began approaching my position, I moved north on SW 3rd Avenue away from them, and then

              slightly onto SW Salmon Street to continue filming and observing the events taking place.

                          5.     Suddenly, for no reason, a federal agent shot a pink paint bullet directly at my

              head. A paint bullet also hit Rachelle on her neck.




              PAGE 2           DECLARATION OF KAT MAHONEY RE: JULY 23-25, 2020
     Case  3:20-cv-01035-SI
                                    Document
                                                                 94      Filed 07/28/20     Page 3 of 5




                          6.      This is a true and accurate copy of a picture Rachelle took of my head

              immediately after the federal agent’s paint bullet hit me.




                          7.      After the federal agent shot me, I felt shocked and surprised that he would do this

              because it was my understanding that the Court had issued a TRO telling the federal agents that

              they could not continue to target legal observers.

                          8.      There was no discernible reason to shoot in our direction. There were members of

              the press a few inches to our left, and we were 6 to 10 feet away from protesters, who were not

              doing anything violent. Based on our position and the position of people around us, I believe that

              the federal agents targeted us because of our blue ACLU legal observer vests.

                          9.      On the evening of July 25, federal agents maced me and three other legal

              observers at point-blank range. I recorded a video of the following events, a true and correct

              copy of which can be viewed at https://tinyurl.com/FedsMaceLOs2.

                          10.     At around 11:33 p.m., I and three other legal observers were standing on SW

              Salmon Street, a few feet east of the intersection with SW 3rd Avenue. I was wearing my blue

              ACLU legal-observer vest, as was another ACLU legal observer. With us were two NLG legal

              observers wearing green NLG legal-observer headwear (one hat and one helmet).


              PAGE 3            DECLARATION OF KAT MAHONEY RE: JULY 23-25, 2020
     Case  3:20-cv-01035-SI
                                    Document
                                                                 94       Filed 07/28/20     Page 4 of 5




                          11.     One federal agent walked along the fence spraying mace at protesters as though

              he were watering a line of flowers. Me and the other three legal observers were recording. The

              protesters he maced had not done anything to merit such treatment; one may have touched the

              fence but not in any kind of threatening or violent way. This agent stopped before he reached us.

              These events take place from 0:06 to 0:10 of the above video.

                          12.     Then, another federal agent walked up with a can of mace, pointed it at roughly

              head-level, and casually pulled the trigger, even as we were pointing to our respective legal-

              observer indicia and yelling that we were legal observers. We were inundated with mace. When

              he was done covering us in mace, he stepped back into his formation. These events take place

              from 0:13 to 0:20 of the above video.

                          13.     We yelled and asked for his name, but neither he nor any other federal agent

              identified themselves to us. We informed the agents that they were in violation of the Court’s

              order and that they were in contempt of court, but they did not care about that, either.

                          14.     Some mace ran down the seam of my respirator, along the edges of my hairline.

              That area continued to burn for the entire night until I was able to go home and shower.

                          15.     I intend to continue covering the protests, but I am fearful for my safety. Federal

              agents’ actions have forced me to play it safer, for example, by deterring me from going behind a

              skirmish line to observe how federal agents treat protesters who remain behind. I submitted a

              declaration in support of Plaintiffs’ motion for a temporary restraining order against the federal

              agents explaining how federal agents had purposefully tear-gassed me while I wearing my legal

              observer vest and was observing from a public park far from protesters. This is the fourth

              declaration I have submitted in this case. I am especially fearful because if federal officers won’t

              even follow this Court’s orders, then I have nowhere else to turn.



                          I declare under penalty of perjury under the laws of United States of America that the

              foregoing is true and correct.




              PAGE 4            DECLARATION OF KAT MAHONEY RE: JULY 23-25, 2020
    Case  3:20-cv-01035-SI
                                   Document
                                                                94   Filed 07/28/20   Page 5 of 5




              Dated: July 26, 2020                                 _______________________________
                                                                         Kat Mahoney




              PAGE 5         DECLARATION OF KAT MAHONEY RE: JULY 23-25, 2020
